Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The amendment filed 5/2/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment asserts that the expansion valves 15 may also represent pumps. There is no disclosure to support expansion valves being substitutable for pumps.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
figure 10 includes the reference character “47” to represent CO2 compression. However the reference character used in the specification is “10”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 includes “a plurality of heat-reclaim units” and claims 10-11 state the plurality of heat reclaim units are in series or parallel with the gas cooling stage. While the figures show a single gas cooling stage (36) with relation to a single heat-reclaim unit (34) a plurality of heat-reclaim units are not shown with parallel or series relation to 36.
Claim 7 includes pumping liquid CO2 refrigerant into the circuit of pipes.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressure-regulating device” in claim 3. A return to the specification shows that the device is a valve.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10-11 state the plurality of heat reclaim units are in series or parallel with the gas cooling stage. While the figures show a single gas cooling stage (36) with relation to a single heat-reclaim unit (34). Heat reclaim 13 is also shown at another portion of the circuit. Thus while one of the heat-reclaim units is shown in a parallel arrangement to the gas cooler and there is disclosure of series (last paragraph of page 7), this applies to the single heat reclaim unit 34. It is not supported for a plurality of heat reclaim units to be in parallel or series with the gas cooler. Thus claims 10 and 11 are not supported by the original disclosure
Claim 12 recites at least one of the plurality of heat-reclaim units includes absorbing heat by blowing air which is not found in the original disclosure. Previously the gas cooler 36 was used to meet this feature, but applicant has explicitly excluded the gas cooler as being among the heat reclaim units.
Claims depending from a rejected claim are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen (WO 2007/022778) in view of Nilsson et al (“Ice Rink Refrigeration System with Carbon Dioxide as Secondary Fluid in Copper Tubes” reference provided by applicant on IDS received 7/6/2020).
Regarding claim 1, Christensen discloses (refer to figure 5 unless otherwise noted) a method for operating a CO2 refrigeration system, comprising:
operating a refrigeration cycle by sequentially:
compressing CO2 refrigerant (with compressor 14),
releasing heat from the CO2 refrigerant in a gas cooling stage (within gas cooler 18) after the compressing,
absorbing heat from a target (at heat exchanger 30 cooling is performed) after the releasing, and
directing the CO2 refrigerant having absorbed heat to the compressing; and
for a heat demand a plurality of heat-reclaim units (50 and 22; it is noted here that valve 20 may be downstream of 22, 4:15-16), causing the pressure of the CO2 refrigerant to reach a transcritical level (figures 3 and 4 show transcritical operation) as a function of said heat demand for the plurality of heat-reclaim units (50 and 22) to absorb heat from the CO2 refrigerant in the gas cooling stage (page 3, lines 10-18 discusses transitioning to transcritical operation based on ambient temperature or in other words the demand or capacity of ambient to dissipate heat).
Christensen lacks the use of the CO2 system being for an “ice-playing surface”. Nilsson discloses that it is known to utilize CO2 refrigeration systems for the cooling of ice rinks. It has been held that combining prior art elements according to known methods to yield predictable results is obvious. In this instance Christensen provides the base CO2 refrigeration system is known and Nilsson provides that the cooling of an ice playing surface by CO2 is known. It is therefor recognized that combining Christensen and Nilsson achieves the predictable result of performing cooling and is therefor obvious. 
Regarding claim 2, Christensen discloses causing the pressure of the CO2 refrigerant to return to a subcritical level from said transcritical level as a function of said heat demand (page 6, lines 6-10 includes transition to subcritical in order to satisfy heat demand for “a heating system”).
Regarding claim 3, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level includes controlling a pressure regulating device (20 and/or 28) downstream of the gas cooling stage (18).
Regarding claim 4, Christensen discloses accumulating CO2 refrigerant in a liquid state in a reservoir (12) prior to said absorbing heat (at 30).
Regarding claim 5, Christensen and Nilsson disclose absorbing heat from at least one ice-playing surface includes circulating CO2 refrigerant in a circuit of pipes to absorb heat from the at least one ice-playing surface (figure 2 of Nilsson provides for pipes to absorb heat from the ice playing surface).
Regarding claim 6, Christensen and Nilsson circulating CO2 refrigerant in a circuit of pipes includes vaporizing the CO2 refrigerant with at least one expansion valve (28 of Christensen).
Regarding claim 7, Christensen and Nilsson disclose circulating CO2 refrigerant in a circuit of pipes includes pumping the CO2 refrigerant in a liquid state into the circuit of pipes (Christensen provides for transport of liquid refrigerant from the receiver 12 to the evaporator and therefor is pumped; additionally Nilsson includes a pump from reservoir to the circuit of pipes as shown in figure 2).
Regarding claim 8, Christensen discloses at least one of the plurality of heat-reclaim units absorbs heat from the CO2 refrigerant in the gas cooling stage by heat exchange with a secondary refrigerant (22 and 50 exchange heat with water as a secondary refrigerant).
Regarding claim 9, Christensen discloses the secondary refrigerant heats water in at least one water tank (40; page 6, lines 8-9).
Regarding claim 10, Christensen discloses the plurality of heat-reclaim units absorbs heat from the CO2 refrigerant in series with the gas cooling stage (50 and 22 are in series with 18 as shown in figure 5).
Regarding claim 11, Christensen discloses the plurality of heat-reclaim units (50 and 22) absorbs heat from the CO2 refrigerant in the gas cooling stage in series rather than parallel.
In the previous office action on the merits the Examiner took Official Notice that arranging heat exchangers in parallel is old and well known. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	 
It would have been obvious to one of ordinary skill in the art to have rearranged the heat reclaim units of Christensen (22 and 50) to be in parallel with 18 rather than series in order to reduce pressure drop and thereby reduce pumping requirements.
Regarding claims 13 and 14, Christensen discloses the method of claim 1 but is silent concerning oil.
In the previous office action on the merits the Examiner took Official Notice that that collecting oil in a reservoir at a compressor outlet and returning oil to a compressor inlet is old and well known. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).
It would have been obvious to one of ordinary skill in the art to have provided Christensen with an oil separator in order to maintain lubrication within the compressor and reduce lubricant fouling of the heat exchangers.
Regarding claim 15, Christensen discloses controlling the pressure-regulating device downstream of the gas cooling stage includes modulating a valve (20 or 28) to maximize the heat reclaim as a function of the heat demand of the plurality of heat-reclaim units (pages 4-5 and figures 2-4 describe the change in COP and heat reclaim in the 2-3 enthalpy change).
Regarding claim 16, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand includes causing the pressure of the CO2 refrigerant to reach a pressure of at least 1400 psi (page 5 “120 bar” which is about 1740 psi and thus at least 1400 psi). Christensen is silent concerning transcritical operation during winter months. Christensen does provide for winter operation in the subcritical regime (page 6, lines 6-7), but notes the transition to transcritical based on the temperature of heat release (page 1, lines 8-23). Further the high side of the system is used to heat a heating system in winter time (page 6, lines 9-10). Therefor it would have been obvious to one of ordinary skill in the art to have operated the system in the transcritical regime in order to allow for higher heating temperatures during winter operation.
Regarding claim 17, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand includes causing the pressure of the CO2 refrigerant to reach a pressure of about 580 psi (“40 bar” page 5, line 20) as a function of the heat demand during a summer month period, wherein an outdoor temperature is warmer in the summer month period than in the winter month period (page 1, lines 8-23). While the cited section discusses transition to transcritical operation during summer months; it is understood that the temperature in the summer months won’t always be above 20C and therefor during these times the system operates in the subcritical range in order to increase COP as disclosed. Further regarding the claimed pressure of 550 psi vs the disclosed pressure of 580 psi; it has been held that the optimization of a result-effective variable is obvious. In this instance condensing pressure during subcritical operation relates to system COP. Therefor because pressure is recognized as effecting the result of COP; the value of 550 psi is not a product of innovation but of ordinary skill and is obvious to optimize in order to improve COP.
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen (WO 2007/022778), in view of Nilsson et al (“Ice Rink Refrigeration System with Carbon Dioxide as Secondary Fluid in Copper Tubes” reference provided by applicant on IDS received 7/6/2020), and in view of Matsumoto et al (US 7,228,700).
Regarding claim 12, Christensen discloses the plurality of heat-reclaim units (22 and 50) but lacks that heat is absorbed by blowing air on a coil which circulates CO2, rather 22 and 50 exchange heat with a liquid. Matsumoto discloses a CO2 refrigeration system including a gas cooler (12) and a heat reclaim unit (152) which reclaims heat from the CO2 refrigerant by blowing air on a coil which circulates the CO2 refrigerant. It would have been obvious to one of ordinary skill in the  art to have provided Christensen with the multistage compressor and heat reclaim unit of Matsumoto in order to increase system capacity.
Response to Arguments
Applicant’s arguments filed 5/2/2022 have been fully considered.
Regarding objections to the drawings, the specification amendment provides that the expansion valves are substitutable for a pump, however the original disclosure does not support this alternative.
In regard to §112.6 applicant asserts that other devices beyond a valve should be included, but does not state what the limitation should be interpreted as.
Regarding Christensen, applicant points to a section in Christensen that allows for sub-critical operation. This is irrelevant as the claim does not exclude this capability of Christensen. Figures 3 and 4 of Christensen plainly show transcritical operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Backman et al (US 6,321,551) utilizes heat from cooling rink for facility heating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763